Per Curiam.

We agree with the board’s findings, but decline to follow its recommendation as to the penalty. We find a six-month suspension insufficient. As the panel noted, this is the second time Osborne has violated the Code of Professional Responsibility. In view of his past conduct, which involved conflicts of interest, a six-month suspension is too light a penalty for this repeat offender. See Gov.Bar R. V(8). Moreover, Osborne compounded his offense by claiming that he misunderstood the restraining order. His argument that the order’s language somehow excluded the residence was indefensible; his claim that he so believed is incredible. Therefore, respondent, Harry K. Osborne, Jr., is suspended from the practice of law in Ohio for one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Wright and Resnick, JJ., concur.
Douglas and H. Brown, JJ., dissent.